DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 11, ‘the door for opening and closing the opening’ is unclear. The opening is an open space and cannot be ‘opened and closed’ as the claim suggests.  The door can be opened and closed to cover and uncover the opening.  The last two lines do not makes sense regarding the protection port in relation to the opening by ‘opening the opening.’  The projection port is an opening in the door that communicates from the projector to outside the door, wherein the port is in communication with the drum via the opening of the drum when the door is closed.  Correction is required.
Claim 2, ‘the door opens the opening’ and the ‘door closes the opening’ is unclear as detailed above.
Claim 3, what does ‘provided in conformity to a range’ mean?  How does an element conform to a range?  How is an element (receiver) defined in relation to movement? Is this limitation only true during opening and closing of the door? This is totally unclear.  The term ‘opening/closing’ is indefinite.  The receiver element needs to be defined by structural limitations not by method steps of ‘opening and closing’ the door. What constitutes the lower end of the door?  IS there where one of the ends of link arm is located?
Claims 10, 11, the term ‘opening/closing’ is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,9, is/are rejected under 35 U.S.C. 102a2 as being anticipated by WO-2005/007344.
WO’344 discloses claim 1. (Original) A shot processing apparatus for abrasively cleaning (Abstract) a workpiece by projection materials, comprising: a cabinet 1; a drum 2 housed in the cabinet and formed in a bottomed hollow cylindrical shape (Fig 2) having an opening (top of 2)vallowing loading of the workpiece therethrough, the drum being configured to be selectively disposed in one of a workpiece-loading position for allowing the workpiece to be loaded into the drum, a workpiece-processing position for allowing the workpiece to be abrasively cleaned by the projection materials, and a workpiece- unloading position for allowing the workpiece to be unloaded from the drum(Figs 7-9,Abstract); a projector 15 for projecting the projection materials into the drum 2; and a door 12 for selectively opening and closing the opening of the drum, the door 12 being formed with a projection port (bottom of 15) for the projection materials, the projector being attached to the door (Fig 2) so as to project the projection materials from the projection port; wherein the door is configured such that the projection port is disposed above the opening of the drum Figs 2, 6.  (wherein the drum has openings page 3, line 29).
9. (Currently Amended) The shot processing apparatus according claim 1, wherein the door 12 is formed with an air-intake opening 18 communicating with an outer side of the door Fig 2, and provided with a protector (bottom of door 12, see below shown by arrow) on the side of the drum with respect to the air-intake opening, the protector being configured to suppress leakage of the projection materials through the air-intake opening toward the outer side of the door.  
[AltContent: arrow]
    PNG
    media_image1.png
    594
    540
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-344, alone.
WO-344 discloses 2. (Original) The shot processing apparatus according to claim 1, wherein the door 12 is attached to the cabinet 1 (side wall 5) through a link arm 13, the link arm 13 having one end pivotally attached to the door (Fig 2, upper pivot by hose 18) and the other end pivotally attached to the cabinet (Fig 2, lower pivot bottom of arm 13), and wherein the other end of the link arm is located BELOW the one end, in each of a state in which the door opens the opening of the drum and a state in which the door closes the opening of the drum.  WO’344 does not disclose the cabinet pivot point (other end) of link arm to be above the door pivot point end of link arm.  However, it would have been obvious to one of ordinary skill in the art at time invention was made to have either end of link arm above or below the other end of link arm since the examiner takes Official Notice of the equivalence of link arm pivot point positions for their use in the opening and closing a door relative to a container art and the selection of positioning the pivot ends of link arm relative to door and container would be equivalent and would be within the level of ordinary skill in the art.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-344 in view of JP-08-300263. 
WO-344 discloses the invention as detailed above, including claim 5. (Currently Amended) The shot processing apparatus according to claim 1, wherein the drum 2 has an outer peripheral wall provided with a plurality of through-holes a drum with openings in the wall (page 3, line 29). But WO-344 does not disclose claim 5, wherein the shot processing apparatus further comprises a shielding member having a double structure comprising a first shielding portion formed with a plurality of first communicating holes, and a second shielding portion formed with a plurality of second communicating holes at positions which do not overlap the first communicating holes of the first shielding portion.  However, JP’ 263 teaches a shot blasting apparatus with a drum D having a first portion 1 with holes 5 and a second portion 2 with holes 6 that do not overlap the holes of portion 1 (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the drum of WO-344 with double perforated linings/drums, as taught by JP’263, in order to prevent piercing and to ensure only blasting particulate escapes and not workpieces.
Claims 6,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-344 in view of WO 2011/114550.
WO’344 discloses the claimed invention, as detailed above, but does not disclose claims 6,8. (Currently Amended) The shot processing apparatus according to claim 1, wherein the drum has an outer peripheral wall and a bottom wall, wherein the shot processing apparatus further comprises a drum casing provided outside the drum to integrally cover the outer peripheral wall and the bottom wall and claim 8, with a discharging port.  However, WO’550 teaches a shot blasting device (Fig 5) having a drum 13A with a peripheral wall and bottom wall and further including a drum casing 13B to integrally cover the peripheral and bottom walls (Fig 5). Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the drum of WO344 with a casing, as taught by WO’550 in order to ensure the workpieces do not escape falling into the shot recycle area. Regarding claim 8, the drum of WO344 has discharging ports at bottom of drum and therefore, to have discharging port on bottom of casing to discharge the projection material would be an obvious design expedient since discharging ports are known in the art for allowing projection material to escape from drum.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-344 in in view of JP-08-300263 and in further view of WO 2011/114550. 
WO’344 in view of JP263 teach the claimed invention but do not teach claim 7, which further comprises a drum casing provided outside the shielding member to cover the drum and the shielding member.  
However, WO’550 teaches a shot blasting device (Fig 5) having a drum 13A with a peripheral wall and bottom wall and further including a drum casing 13B to integrally cover the peripheral and bottom walls (Fig 5). Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the drum/shield of WO344 in view of JP263 with a casing, as taught by WO’550 in order to ensure the workpieces do not escape falling into the shot recycle area.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-344 in view of Brull-4648214.
WO’344 discloses the claimed invention including a storage tank (silo-pg 3, last line), not shown and an introduction tube (not labeled, see arrow below) which is directed upward to be connected to silo above.
[AltContent: arrow]
    PNG
    media_image2.png
    555
    485
    media_image2.png
    Greyscale

It is understood from WO344 that the shot falls from drum and is recycled through 11 back to silo and back into the propeller 15 via tubes/pipes.  Although the features of claims 10-12 are not specifically shown or described.  However, Brull teaches claim 10, a shot blast device with a blast propeller 350, collector for recycling 524 and a pipe 409 for transporting the shot back to the propeller 350 wherein the pipe 409/411 leads to a tank/silo above the projector (Fig 2,3) which leads to tube 413 that is sized for introducing the shot back into shot propeller 350, even when the introduction tube is moved during opening/closing of the door via joints 405,407.  
11. (Original) The shot processing apparatus according to claim 10, wherein the introduction tube 413 is configured to be moved (Fig 1) in conjunction with the opening/closing of the door, and the introduction pipe 411 is movable via joint 407 (col 8, lines 10-30), following the movement of the introduction tube 413.  
12. (Original) The shot processing apparatus according to claim 11, wherein the introduction pipe 411 is formed with a joint 407 with resilient member 415 which is bendable.

Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the shot recycling piping/tubing of WO344 with the piping, joints, and tube, as shown and described by Brull, in order to efficiently retrieve spent shot, collect the shot and recycle it back to the projector for continued use thereby making blasting machine more efficient with less waste.

Allowable Subject Matter
Claims 3,4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	PRIOR ART
The prior art not relied upon in the rejection is cited because the references show similar blasting devices with projector inside the door of the drum.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
May 31, 2021

/EILEEN P MORGAN/Primary Examiner, Art Unit 3723